        Case 2:20-cv-00688-ILRL-JVM Document 7 Filed 03/13/20 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA


 PETER ULMER                                                CIVIL ACTION


 VERSUS                                                     NO. 20-0035


 BURNS & WILCOX LTD.                                        SECTION: B (1)




                                         ORDER

        It has come to the Court’s attention that Civil Action No. 20-0688, Section B (1),

Eva Michelle Carrion vs. Burns & Wilcox Ltd., is related to the above case, therefore,

        IT IS ORDERED that the above matters are consolidated.

        Pursuant to the Court’s directive, all pleadings hereafter filed in this consolidated

proceeding shall bear the caption of the lead consolidated case together with the docket

number of all cases within the consolidation to which the document applies or the

notation "ALL CASES" if it applies to all cases.

        The clerk of court is directed to establish a master file and a master docket sheet

for the consolidated group of cases.

        All entries shall be made on the master docket sheet only, with a notation listing

the cases to which the document applies, except that orders and documents terminating

a party or disposing of a case will also be entered on the individual docket sheet. All

documents shall be filed in the master file only, except that orders and documents

terminating a party or disposing of a case will also be filed in the record of the individual

case.
      Case 2:20-cv-00688-ILRL-JVM Document 7 Filed 03/13/20 Page 2 of 2




       In the event that a case is separated from the consolidated group it shall be the

responsibility of counsel to jointly designate the documents necessary to the continued

litigation of the case to file such designation and copies of the documents.

       New Orleans, Louisiana this 12th day of March 2020




                                           SENIOR UNITED STATES DISTRICT JUDGE
